Citation Nr: 1024797	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-13 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of peptic 
ulcer disease with gastroesophageal reflux disorder, currently 
rated as 0 percent disabling.  

2.  Entitlement to an increased rating for residuals of fracture 
of the proximal aspect of the right 5th metatarsal, currently 
rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from August 1987 to February 
1988 and from October 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas. 

Additional pertinent evidence was received from the Veteran in 
March 2009.  As the Veteran has waived initial RO review of this 
evidence, the Board will consider it.  38 C.F.R. § 20.1304 
(2009).

The appellant had a hearing before the undersigned Acting 
Veterans Law Judge in March 2009.  A transcript of that hearing 
is associated with the claims file.  


FINDINGS OF FACT

1.  Residuals of peptic ulcer disease with gastroesophageal 
reflux disorder are no more than moderate, manifested by 
complaints of pain, nausea and regurgitation.

2.  Residuals of fracture of the proximal aspect of the right 5th 
metatarsal are no more than mild, and manifested by complaints of 
pain and stiffness, with no evidence of malunion or nonunion of 
the metatarsal bones.



CONCLUSIONS OF LAW

1.  The criteria for an increased 20 percent rating for residuals 
of peptic ulcer disease with gastroesophageal reflux disorder 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.114, Diagnostic Code 7304 (2009).	

2.  The criteria for a compensable rating for residuals of 
fracture of the proximal aspect of the right 5th metatarsal have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% "based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

The RO provided the appellant with pre-adjudication notice by a 
letter dated in January 2005.  Additional notice was provided by 
letters dated in January 2006, March 2006 and May 2008, and the 
claim was last readjudicated in a June 2008 supplemental 
statement of the case.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  VA has 
obtained service treatment records, assisted the appellant in 
obtaining evidence, afforded the appellant multiple physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the RO and the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.

We also note that the VA examinations were adequate, as the 
examiners reviewed the history and established clinical findings.  
Moreover, the record shows that the appellant was represented 
either by a Veteran's Service Organization or his current counsel 
throughout the adjudication of the claim.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.



				Legal Criteria and Analysis

The Veteran contends that her service-connected disabilities are 
more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes. 38 C.F.R. § 4.27.  When rating the veteran's 
service-connected disability, the entire medical history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The 
current level of disability, however, is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it provides the 
most accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending. In those 
instances, it is appropriate to apply staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

Governing regulation provides that when the requirements for a 
compensable rating of a diagnostic code are not shown, a 0 
percent rating is assigned.  38 C.F.R. § 4.31.

Residuals of peptic ulcer disease with gastroesophageal reflux 
disorder

The appellant has appealed the denial of an increased rating for 
residuals of peptic ulcer disease with gastroesophageal reflux 
disorder (GERD).  

Governing regulation provides that there are diseases of the 
digestive system, particularly with the abdomen, which, while 
differing in the site of pathology, produce a common disability 
picture characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.

In particular, 38 C.F.R. § 4.112 highlights the importance of 
weight loss in the evaluation of the impairment resulting from 
gastrointestinal disorders.  "Substantial weight loss" means a 
loss of greater than 20 percent of the individual's baseline 
weight, sustained for three months or longer, and "minor weight 
loss" means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  "Baseline 
weight means the average weight for the two-year period preceding 
onset of the disease.  Id.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.

The RO has rated the appellant's residuals of peptic ulcer 
disease with GERD as 0 percent disabling under Diagnostic Code 
7304, pertaining to gastric ulcer.  Under this code, a rating of 
10 percent is warranted for a mild ulcer disorder with recurring 
symptoms once or twice yearly.  A 20 percent rating is warranted 
for a moderate ulcer disorder with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in duration, 
or with continuous moderate manifestations.  A 40 percent rating 
is warranted for a moderately severe ulcer disorder, i.e. less 
than severe but with impairment of health manifested by anemia 
and with weight loss; or for recurrent incapacitating episodes 
averaging 10 days or more in duration at least four times per 
year.  A rating of 60 percent is warranted for severe ulcer 
disorder with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of definite 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7304.

Here, the evidence shows that the June 2005 VA compensation and 
pension examination revealed no vomiting, hematemesis or melena, 
diarrhea/constipation, episodes of colic, and/or circulatory 
disturbance after meals or hypoglycemic reactions.  It was shown 
that the appellant was on Omeprazole with no satisfactory 
response.  Weight was noted as stable and there were no signs of 
anemia.  There was also no pain or tenderness.  The diagnosis was 
status post peptic ulcer.

The appellant reported daily constipation, nausea and 
regurgitation in her December 2005 notice of disagreement.  She 
related that she was limited in what she could drink or eat.  At 
her Regional Office hearing in February 2006, the appellant 
reported burning in her stomach.

The April 2006 VA compensation and pension examination revealed 
no hematemesis or melena and dysphagia.  Reflux especially at 
night was noted.  There was no noted iron deficiency anemia but 
was it was noted that the appellant lost some weight due to 
dieting for weight control.  It was shown that the appellant was 
on Omeprazole which she increased off and on to twice a day with 
some improvement of the pyrosis but not of the reflux.  She also 
took Tums with rapid relief.  She slept in a recliner at night.  
GERD was diagnosed.  The examiner noted that an upper 
gastrointestinal series (UGI) showed hiatal hernia without 
reflux.  He opined that the Veteran's peptic ulcer did not cause 
her hiatal hernia.  He also opined that the Veteran's reflux 
might be caused by hyperacidity syndrome, and that her reflux was 
as likely as not related to her peptic ulcer disease.

In her May 2006 VA Form 9 Substantive Appeal, the appellant 
reported having mild to moderate abdominal pain quite frequently.  

The July 2007 VA compensation and pension examination revealed no 
nausea, vomiting, hematemesis or melena, diarrhea/constipation, 
and/or circulatory disturbance after meals or hypoglycemic 
reactions.  It was shown that the appellant was on Omeprazole 
which helped.  It was noted that the appellant had a lot of 
discomfort at work from her reflux problem and pain in the 
epigastric area.  She did not report any loss of work.  There 
were reports of constant pain and sometimes after meals over the 
retrosternal area and epigastric area.  The pain was described as 
7/10 in intensity and lasted 6-8 hours.  The appellant reported 
regurgitation of liquid material at night and also a burning 
sensation after meals.  There was no weight gain or loss.  There 
were no signs of anemia but there was tenderness over the 
epigastric area.  No rebound tenderness was felt and there was 
normal bowel sounds.  The diagnosis was GERD by clinical 
examination with fair response to therapy.  

A July 2007 UGI series showed a small sliding hiatal hernia with 
Schatzki's ring.  A VA outpatient treatment record dated in July 
2007 diagnosed hiatal hernia with reflux symptoms.

During her March 2009 hearing , the appellant reported continued 
problems with reflux and constipation.  She reported that she is 
unable to take medication for her GERD symptoms to include 
abdominal pain and nausea.  She reported that her pain was 
constant and that it was about a 7 on a scale of 10.  The 
appellant reported that her doctor took her off of her GERD 
medication because of contraindication that would affect 
treatment for another condition.  The appellant related that she 
was not taking medication for her ulcer or GERD.  She reported 
weight fluctuation but mostly weight gain.  The appellant stated 
that she had trouble sleeping and that she slept sitting up.  She 
reported her condition affected her sleep and work.  

In light of the evidence presented, and bearing in mind the 
benefit-of-the doubt rule, the Board finds that an increased 20 
percent rating is warranted for peptic ulcer disease with 
gastroesophageal reflux disorder (GERD).  In this regard, the 
Board finds that the appellant's residuals of peptic ulcer 
disease with GERD is manifested by continuous moderate 
manifestations.  The appellant has reported daily constipation, 
nausea, reflux and regurgitation.  She has also reported constant 
pain which she describes as 7/10 in intensity and lasting 6-8 
hours.  

Furthermore, the appellant reported having mild to moderate 
abdominal pain quite frequently.  The appellant has reported her 
condition affects her sleep and work, and that she is unable to 
take medication to alleviate her symptoms, although the medical 
evidence shows that she has used Omeprazole and Tums with good 
results.  The Board finds that the above demonstrates moderate 
symptomatology and warrants an increased 20 percent disability 
rating under Diagnostic Code 7304, throughout the rating period 
on appeal. 

The Board finds that a rating higher than 20 percent is not 
warranted under Diagnostic Code 7304, as the weight of the 
evidence does not show that the appellant's symptoms are 
moderately severe, i.e. less than severe but with impairment of 
health manifested by anemia and with weight loss; or for 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four times per year.  As shown in the June 
2005, April 2006 and  July 2007 VA compensation and pension 
examinations, anemia was not found, and the medical evidence does 
not show sustained weight loss.  Furthermore, the record is 
devoid of a showing of incapacitating episodes.  

A higher rating is also not warranted under Diagnostic Code 7346, 
as the evidence does not show that the ulcer disorder is 
manifested by hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health, as required for a 30 percent 
rating under this code.  With respect to the Veteran's reported 
intestinal symptoms, the Board notes that she is service-
connected for a gastric disorder, not an intestinal disorder, and 
thus the residuals of peptic ulcer disease with GERD may not be 
evaluated under the diagnostic criteria pertaining to irritable 
colon syndrome.  A higher rating is not available under any other 
potentially applicable diagnostic code.

In sum, a 20 percent rating for residuals of peptic ulcer disease 
with GERD, but no higher, is granted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.7.


Residuals of fracture of the proximal aspect of the right 5th 
metatarsal

The appellant has appealed the denial of a higher rating for 
residuals of fracture of the proximal aspect of the right 5th 
metatarsal.  The appellant's residuals of fracture of the 
proximal aspect of the right 5th metatarsal have been rated as 0 
percent disabling by analogy under Diagnostic Codes 5299-5284.  
See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic code 
to rate the disability).

Diagnostic Code 5284 provides for evaluating other foot injuries 
as 30 percent disabling if severe, 20 percent if moderately 
severe, and 10 percent if moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The Board notes that words such as "severe" and "moderate" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that decisions will be equitable and just.  38 C.F.R. § 4.6. 
Although the use of similar terminology by medical professionals 
should be considered, it is not dispositive of an issue.  
Instead, all evidence must be evaluated in arriving at a decision 
regarding a request for an increased disability rating.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Here, the evidence shows that the June 2005 VA compensation and 
pension examination revealed a notation of pain but no weakness, 
stiffness, swelling, heat, redness, drainage, instability or 
abnormal motion.  It was noted that the appellant's symptoms were 
worse in cold damp weather.  Discomfort on walking was noted.  
There was no evidence of deformity, angulation, false motion, 
shortening, intra articular involvement, malunion, nonunion, any 
loose motion, or false joint.  There was mild tenderness on the 
right 5th metatarsal on dorsal aspect.  There was no edema, 
painful motion, weakness, redness or heat.  The examiner reported 
that there were no limitations and that the appellant could rise 
on toes and heels.  There were no callosities or unusual show 
wear pattern.  Range of motion testing was unremarkable.  
Residuals of fractured right 5th metatarsal were diagnosed.  

The appellant reported right 5th metatarsal arthritis with 
constant pain in her December 2005 notice of disagreement.  She 
noted painful movement and limitations.  She related that she had 
gait changes, limping, swelling and weakness.  At her Regional 
Office hearing in February 2006, the appellant reported pain, 
stiffness and sometimes swelling in the right foot.  She reported 
daily pain about 7/8 on a scale to 10.  She reported that with 
age her foot worsens and that her work as a nurse is affected by 
her disability.  

In her May 2006 VA Form 9 Substantive Appeal, the appellant 
reported severe pain and stiffness.  She reported that she is no 
longer able to bear weight on her foot due to weakness, 
fatigability and swelling.  She reported having gait changes.  

In the July 2007 VA compensation and pension examination, it was 
noted that the appellant experienced constant pain, 
incapacitating.  There was no swelling, increased heat, redness 
or drainage reported.  Precipitating factors were noted to 
include rainy season, winter season, and prolonged walking and 
standing because of pain.  Rest was noted as the alleviating 
factor.  The examiner noted that the appellant was able to do 
activities for self care and reported no loss of work.  There was 
no evidence of deformity, angulation, false motion, shortening, 
intra articular involvement, malunion, nonunion, any loose 
motion, or false joint.  There was mild tenderness over the right 
5th metatarsal bone area.  The appellant was noted to have a 
normal gait and posture on standing and walking.  No 
abnormalities were noted.  Pain as residuals of fracture of the 
right 5th metatarsal bone was diagnosed.  

During her March 2009 hearing, the appellant reported pain, 
swelling and stiffness.  She reported that her toe was usually 
swollen and stiff in the morning so she "wobbles" a little 
until it loosens.  She related that her toe never properly 
healed. 

Based on a review of the evidence, the Board finds that a higher 
rating for residuals of fracture of the proximal aspect of the 
right 5th metatarsal is not warranted.  For the next-higher 10 
percent rating under Diagnostic Code 5284, the evidence must show 
moderate disability.  The June 2005 VA examiner reported that 
there were no limitations and that the appellant could rise on 
toes and heels.  Although the appellant has complaints of pain, 
swelling and stiffness, examination in July 2007 revealed no 
swelling, increased heat, redness or drainage.  It was noted that 
the appellant is able to do activities for self care and reported 
no loss of work.  The Board notes that the appellant reported 
having gait changes.  However, examination revealed she had a 
normal gait and posture on standing and walking.  These findings 
do not justify a higher rating throughout the rating period on 
appeal.  

The Board acknowledges the appellant's contentions of swelling, 
stiffness and pain.  The Board finds the appellant's own reports 
of symptomatology to be credible.  However, neither the lay nor 
medical evidence reflects the functional equivalent of symptoms 
required for a higher 10 percent evaluation.  The more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the currently 
assigned 0 percent rating is warranted and no more.  

As the medical evidence does not demonstrate malunion or nonunion 
of the tarsal or metatarsal bones, a higher 10 percent evaluation 
is not warranted under Diagnostic Code 5283.  A higher rating is 
not available under any other potentially applicable diagnostic 
code.

In summary, the record fails to show that a rating in excess of 0 
percent is warranted for residuals of fracture of the proximal 
aspect of the right 5th metatarsal, and therefore, the Board 
finds that the preponderance of the evidence is against the 
claim, and the claim must therefore be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for her 
disabilities and that the manifestations of the disabilities are 
contemplated by the schedular criteria.  The assigned schedular 
evaluations are adequate and referral for an extraschedular 
rating is unnecessary.  Id.

ORDER

A 20 percent rating, but no higher, for residuals of peptic ulcer 
disease with gastroesophageal reflux disorder is granted, subject 
to the laws and regulations controlling the disbursement of 
monetary benefits. 

A rating higher than 0 percent disabling for residuals of 
fracture of the proximal aspect of the right 5th metatarsal is 
denied. 



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


